May 8, 2015 VIA EMAIL AND EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Mitchell Austin, Esq., Staff Attorney Division of Corporation Finance Re: Code Rebel Corporation Registration Statement on Form S-1 (No. 333-203089) Ladies and Gentlemen: On behalf of Code Rebel Corporation (the “Company”), we enclose the Company’s request for acceleration of the above-referenced Registration Statement to 4:30 p.m., Eastern time, on Monday, May 11, 2015, or as soon as possible thereafter, and acknowledgement of the statements contained in the Commission’s letters to the Company. Please advise the undersigned of the effectiveness of the Registration Statement. Very truly yours, /s/ Spencer G. Feldman Spencer G. Feldman cc: Mr. Arben Kryeziu Ms. Reid Dabney
